NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE GLENN E. RIGGS, JOHN H. KIVELA,
ROBERT H. SHELLMAN, JOSEPH F. ROCKY, JR.,
STANLEY M. BAINOR, RALPH K. BRECHTER,
DOUGLAS L. CLARK, JAMES R. CLARK, JON L.
CLOW, AMY DALEY, LARRY HU, LOUIS F.
INDELICATO, WILLIAM J. LOHAN, MICHAEL M.
NAUGHTON, PETER P. NELSON, ALAN D.
SHOLLENBERGER, M. NADINE WILLET, DOUG
JOHNSTON, DONALD H. MUELLER, MICHAEL D.
MICHAUD, ROBERT PHANEUF, AND JQSEPH J.
BAINOR. §
2010-1320
(Serial N0. 11/005,678)
Appeal from the United States Patent and Trademark
Office, B0ard of Patent Appea1s and Interferences.
ON MOTION
Bef0re SCHALL, Circu,it Judge.
0 R D E R

IN RE RIGGS 2
The appellants move for leave to file a reply brief with
up to 20 extra pages and for a 30-day extensions of time,
until October 25, 2010, to file a reply brief. The Director
of the United States Patent and Trade1nark Office op-
poses the extra pages
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The appellants’ motion for leave to file a reply
brief with additional pages is denied.
(2) The appellants motion for an extension of time is
granted The reply brief is due no later than Nove1nber
10, 2010.
FoR THE CoURT
 2 8 2010 /si Jan Horbal_v
Date J an I-Iorbafly
Clerk
co: Robert M. Bauer, Esq.
Raymond T. Chen, Esq.
s20
*l1C
33-5
I1'loj
isn-;;
r*g°
U.S. CO PEALS FOR
Tl'|E ClRCUlT
0CT 28 2010
JAN HORBALY
CLERK